Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 28, 2014

                                            No. 04-14-00522-CV

                        IN RE Sam Edward DRAPER and Elsie Martin-Simon

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On July 25, 2014, relators filed a petition for writ of mandamus. The court has considered
relators’ petition and is of the opinion that relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on July 28th, 2014.


                                                                     _____________________________
                                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




           1
         This proceeding arises out of Cause No. 12724B, styled In the Matter of the Marriage of Julie A. Mogenis
and Sam Edward Draper, pending in the 198th Judicial District Court, Kerr County, Texas, the Honorable Rex
Emerson presiding.